Exhibit 10.12
 
OPHTHALMIC IMAGING SYSTEMS
2005 STOCK OPTION PLAN




1.   Purposes of the Plan.
 
(a)   This stock  option  plan (the  "Plan") is  intended  to provide an
incentive to employees  (including directors and officers who are employees) and
non-employee  directors of, and consultants and advisors to, Ophthalmic  Imaging
Systems,  a California  corporation (the "Company") or any of its  Subsidiaries,
and to  offer  an  additional  inducement  in  obtaining  the  services  of such
individuals.
 
(b)   The Plan  provides  for the  grant of  "incentive  stock  options"
("ISOs") within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code"),  stock options which do not qualify as ISOs  ("NQSOs"),
and  shares of stock of the  Company  that may be subject  to contingencies or
restrictions (" Restricted Stock").  ISOs and NQSOs are collectively referred to
herein as "Options," and Options and Restricted Stock are collectively  referred
to as "Awards."  The Company  makes no  representation  or warranty,  express or
implied, as to the qualification of any Option as an "incentive stock option" or
any other treatment of an Award under the Code.
 
(c)   Capitalized  terms used but not defined  elsewhere herein have the
meanings assigned to them in Section 18 below.
 
2.   Stock  Subject to the Plan.  Subject to the provisions of Section 11, the
aggregate number of shares of the Company's Common Stock,  without par value
("Common  Stock"),  for which  Awards  may be  granted  under the Plan shall not
exceed Seven  Hundred Fifty  Thousand  (750,000)  shares.  Such shares of Common
Stock may, in the  discretion of the Board of  Directors  of the  Company (the
"Board of Directors"),  consist  either in whole or in part of authorized but
unissued shares of Common Stock or shares of Common Stock held in the treasury
of the Company.  Subject to the  provisions  of Section 12, any shares of Common
Stock  subject  to an  Award  which  for any  reason  expires  or is  forfeited,
canceled,  or  terminated  unexercised  or which  ceases  for any  reason  to be
exercisable,  shall again become  available for the granting of Awards under the
Plan.  The Company  shall at all times  during the term of the Plan  reserve and
keep  available  such number of shares of Common Stock as will be  sufficient to
satisfy the requirements of the Plan.
 
3.    Administration of the Plan.
 
(a)   The Plan will be administered  by the Board of Directors,  or by a
committee (the "Committee") consisting of two or more directors appointed by the
Board of Directors.  Those administering the Plan shall be referred to herein as
the  "Administrators."  Notwithstanding the foregoing, if the Company is or
becomes a corporation  issuing any class of common equity securities required to
be registered under Section 12 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), to the extent necessary to preserve any deduction
 

--------------------------------------------------------------------------------


under Section 162(m) of the Code or to comply with Rule 16b-3 promulgated under
the Exchange Act, or any successor rule ("Rule 16b-3"), any Committee appointed
by the Board of  Directors to administer the Plan shall be comprised of two or
more directors each of whom shall be a "non-employee director," within the
meaning of Rule 16b-3, and an "outside director," within the meaning of Treasury
Regulation Section 1.162-27(e)(3), and the delegation of powers to the Committee
shall be consistent with applicable laws and regulations (including, without
limitation,  applicable state law and Rule 16b-3).  Unless otherwise provided in
the By-Laws of the Company, by resolution of the Board of Directors or
applicable law, a majority of the members of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, and any acts approved in writing by all members
without a meeting, shall be the acts of the Committee.
 
(b)   Subject to the express provisions of the Plan, the Administrators shall
have the authority, in their sole discretion, to determine each person who shall
be granted an Award; the type of Award to be granted, the times when an Award
shall be granted; whether an Option granted to a Designee (as defined in Section
4 below) shall be an ISO or a NQSO; the number of shares of Common Stock to be
subject to each Award, and the terms on which each Award shall be exercised; the
date each Award shall vest and/or become exercisable; whether an Award shall
vest and/or be exercisable in whole or in installments, and, if in installments,
the number of shares of Common Stock to be subject to each installment; whether
the installments shall be cumulative; the date each installment shall become
exercisable and the term of each installment; whether to accelerate the date of
grant of any Award or the exercise of any Option hereunder (or any installment
of any such Award); whether shares of Common Stock may be issued upon the
exercise of an Option granted under the Plan as partly paid, and, if so, the
dates when future installments of the exercise price shall become due and the
amounts of such installments; the exercise price or other amount to be paid in
connection with the exercise of an Option granted under the Plan; the form of
payment of the exercise price; the fair market value of a share of Common Stock;
the restrictions and/or contingencies, if any, imposed with respect to an Award
and whether and under what conditions to waive any such restrictions and/or
contingencies; whether and under what conditions to restrict the sale or other
disposition of the shares of Common Stock acquired upon the grant of an Award or
exercise of an Option granted under the Plan and, if so, whether and under what
conditions to waive any such restriction and/or contingencies; whether and under
what conditions to subject the grant of all or any portion of an Award, the
exercise of all or any portion of an Option granted under the Plan, the vesting
of an Award, or the shares acquired pursuant to the exercise of an Option
granted under the Plan to the fulfillment of certain restrictions and/or
contingencies as specified in the contract or other document evidencing the
Award (the "Agreement"), including, without limitation, restrictions and/or
contingencies relating to (i) entering into a covenant not to compete with the
Company, its Parent (if any) and any of its Subsidiaries, (ii) financial
objectives for the Company, any of its Subsidiaries, a division, a product line
or other category and/or (iii) the period of continued employment with the
Company or any of its Subsidiaries, and to determine whether such restrictions
or contingencies have been met; whether to accelerate the date on which an Award
may vest or an Option may be exercised or to waive any restriction or limitation
with respect to an Award; the amount, if any, necessary to satisfy the
obligation of the Company, any of its Subsidiaries or any Parent to withhold
taxes or other amounts; whether a Designee has a Disability; with the consent of
the Designee, to cancel or modify an Award; provided, however, that the modified
provision is permitted to be included in an Award granted under the Plan on the
 

--------------------------------------------------------------------------------


date of the modification; provided, further, however, that in the case of a
modification (within the meaning of Section 424(h) of the Code) of an ISO, such
Option as modified would be permitted to be granted on the date of such
modification under the terms of the Plan; to construe the respective Agreements
and the Plan; to prescribe, amend and rescind rules and regulations relating to
the Plan; to approve any provision of the Plan or any Award granted under the
Plan or any amendment to either which, under Rule 16b-3 or Section 162(m) of the
Code, requires the approval of the Board of Directors, a committee of
non-employee directors or the shareholders, in order to be exempt under Section
16(b) of the Exchange Act (unless otherwise specifically provided herein) or to
preserve any deduction under Section 162(m) of the Code; and to make all other
determinations necessary or advisable for administering the Plan. Any
controversy or claim arising out of or relating to the Plan, any Award granted
under the Plan or any Agreement shall be determined unilaterally by the
Administrators in their sole discretion.  The determinations of the
Administrators on matters referred to in this Section 3 shall be conclusive and
binding on all parties.  No Administrator or former Administrator shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted hereunder.
 
4.    Eligibility.  The Administrators may from time to time, consistent with
the purposes of the Plan, grant Awards to (a) employees (including officers and
directors who are employees) of the Company, any of its Subsidiaries or the
Parent, (b) consultants to the Company, any of its Subsidiaries or the Parent,
(c) advisors to the Company, any of its Subsidiaries or the Parent, and (b) such
directors of the Company who, at the time of grant, are not common law employees
of the Company, as the Administrators may determine in their sole discretion
(each, a "Designee").  Such Awards granted shall cover the number of shares of
Common Stock that the Administrators may determine in their sole discretion;
provided, however, that if on the date of grant of an Award any class of common
stock of the Company (including without the limitation the Common Stock) is
required to be registered under Section 12 of the Exchange Act, the maximum
number of shares subject to Awards that may be granted to any recipient under
the Plan during any calendar year shall be 200,000 shares; provided further,
however, that the aggregate fair market value (determined at the time any Option
is granted) of the shares of Common Stock for which any eligible employee may be
granted ISOs under the Plan or any other plan of the Company, or of a Parent or
a Subsidiary of the Company, which are exercisable for the first time by such
Designee during any calendar year shall not exceed One Hundred Thousand Dollars
($100,000).  The One Hundred Thousand Dollar ($100,000) ISO limitation amount
shall be applied by taking ISOs into account in the order in which they were
granted.  Any Option (or portion thereof) granted in excess of such ISO
limitation amount shall be treated as a NQSO to the extent of such excess.
 
5.    Grant of Options.
 
(a)   The Administrators may from time to time, in their sole discretion,
consistent with the purposes of the Plan, grant Options to one or more
Designees.
 
(b)   The exercise price of the shares of Common Stock under each Option shall
be determined by the Administrators in their sole discretion; provided, however,
that the exercise price of an ISO or any Option intended to satisfy the
performance-based compensation exemption to the deduction limitation under
Section 162(m) of the Code shall not be less than the fair market value of the
Common Stock subject to such option on the date of grant; and provided,
 

--------------------------------------------------------------------------------


further, however, that if, at the time an ISO is granted, the Designee owns (or
is deemed to own under Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, any of its Subsidiaries or the Parent, the exercise price of such
ISO shall not be less than one hundred and ten percent (110%) of the fair market
value of the Common Stock subject to such ISO on the date of grant.
 
(c)   Each Option granted pursuant to the Plan shall be for such term as is
established by the Administrators, in their sole discretion, at or before the
time such Option is granted; provided, however, that the term of each Option
granted pursuant to the Plan shall be for a period not exceeding ten (10) years
from the date of grant thereof, and provided further, that if, at the time an
ISO is granted, the Designee owns (or is deemed to own under Section 424(d) of
the Code) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, any of its Subsidiaries or
the Parent, the term of the ISO shall be for a period not exceeding five (5)
years from the date of grant.  Options shall be subject to earlier termination
as hereinafter provided.
 
6.    Restricted Stock.  The Administrators, in their sole discretion, may from
time to time, consistent with the purposes of the Plan, grant shares of Common
Stock to one or more Designees on such terms and conditions as the
Administrators may determine in the applicable Agreement.  The grant may require
the Designee to pay such price per share therefore, if any, as the
Administrators may determine in their sole discretion.  The Administrators may
subject such shares to such contingencies and restrictions as the Administrators
may in their sole discretion determine, including, but not limited to,
requirements to forfeit all or a portion of such shares back to the Company for
no consideration, voting agreements and the withholding of dividends and other
payments with respect to the shares.  Until such time as all of the restrictions
and contingencies lapse, the Administrators may require that such shares be held
by the Company, together with a stock power duly endorsed in blank by the
Designee.
 
7.    Rules of Operation.
 
(a)   The fair market value of a share of Common Stock on any day shall be (i)
if the principal market for the Common Stock is a national securities exchange,
the average of the highest and lowest sales prices per share of the Common Stock
on such day as reported by such exchange or on a consolidated tape reflecting
transactions on such exchange, (ii) if the principal market for the Common Stock
is not a national securities exchange and the Common Stock is quoted on the
Nasdaq Stock Market ("Nasdaq"), and (A) if actual sales price information is
available with respect to the Common Stock, the average of the highest and
lowest sales prices per share of the Common Stock on such day on Nasdaq, or (B)
if such information is not available, the average of the highest bid and the
lowest asked prices per share for the Common Stock on such day on Nasdaq, or
(iii) if the principal market for the Common Stock is not a national securities
exchange and the Common Stock is not quoted on Nasdaq, the average of the
highest bid and lowest asked prices per share for the Common Stock on such day
as reported on the OTC Bulletin Board Service or by National Quotation Bureau,
Incorporated or a comparable service; provided, however, that if clauses (i),
(ii) and (iii) of this Section 7(a) are all inapplicable because the Company's
Common Stock is not publicly traded, or if no trades have been made or no quotes
are available for such day, the fair market value of a share of Common Stock
shall be determined by the Administrators by any method consistent with any
applicable regulations adopted by the Treasury Department relating to stock
options.
 

--------------------------------------------------------------------------------


(b)   An Option granted under the Plan (or any installment thereof), to the
extent then vested and exercisable, shall be exercised by giving written notice
to the Company at its principal office stating which Option is being exercised,
specifying the number of shares of Common Stock as to which such Option is being
exercised and accompanied by payment in full of the aggregate exercise price
therefore (or the amount due on exercise if the applicable Agreement permits
installment payments) (i) in cash and/or by certified check, (ii) with the
authorization of the Administrators, with previously acquired shares of Common
Stock having an aggregate fair market value, on the date of exercise, equal to
the aggregate exercise price of all Awards being exercised, or (iii) some
combination thereof; provided, however, that in no case may shares be tendered
if such tender would require the Company to incur a charge against its earnings
for financial accounting purposes.  The Company shall not be required to issue
any shares of Common Stock pursuant to the exercise of any Option until all
required payments with respect thereto, including payments for any required
withholding amounts, have been made.
 
(c)   The Administrators  may, in their sole discretion,  permit payment of
the  exercise  price of an Option  granted  under the Plan by delivery by the
Designee of a properly  executed notice,  together with a copy of the Designee's
irrevocable instructions to a broker acceptable to the Administrators to deliver
promptly to the Company the amount of sale or loan  proceeds  sufficient  to pay
such  exercise  price.  In  connection  therewith,  the  Company  may enter into
agreements for coordinated procedures with one or more brokerage firms.
 
(d)   In no case may a fraction of a share of Common  Stock be purchased or
issued under the Plan.
 
(e)   A Designee shall not have the rights of a shareholder with respect to such
shares of Common Stock to be received upon the exercise or grant of an Award
until the date of issuance of a stock certificate to the Designee for such
shares or, in the case of uncertificated shares, until the date an entry is made
on the books of the Company's transfer agent representing such shares; provided,
however, that until such stock certificate is issued or until such book entry is
made, any Designee using  previously  acquired shares of Common Stock in payment
of an Option exercise  price shall continue to have the rights of a shareholder
with respect to such previously acquired shares.
 
8.    Termination of Relationship.
 
(a)   Except as may otherwise be expressly provided in the applicable Agreement,
any Designee whose employment, consulting or advisory relationship with the
Company, its Parent and any of its Subsidiaries has terminated for any reason
other than the death or Disability of the Designee may exercise any Option
granted to the Designee as an employee, consultant or advisor, to the extent
exercisable on the date of such termination, at any time within three (3) months
after the date of termination, but not thereafter and in no event after the date
the Option would otherwise have expired; provided, however, that if the
Designee's employment is terminated for Cause, such Option shall terminate
immediately.
 

--------------------------------------------------------------------------------


(b)   For the purposes of the Plan, an employment relationship shall be deemed
to exist between an individual and a corporation if, at the time of the
determination, the individual was an employee of such corporation for purposes
of Section 422(a) of the Code. As a result, an individual on military leave,
sick leave or other bona fide leave of absence shall continue to be considered
an employee for purposes of the Plan during such leave if the period of the
leave does not exceed ninety (90) days, or, if longer, so long as the
individual's right to re-employment with the Company, any of its Subsidiaries or
the Parent is guaranteed either by statute or by contract.  If the period of
leave exceeds ninety (90) days and the individual's right to re-employment is
not guaranteed by statute or by contract, the employment relationship shall be
deemed to have terminated on the ninety-first (91st) day of such leave.
 
(c)   Except as may otherwise be expressly provided in the applicable Agreement,
a Designee whose directorship with the Company has terminated for any reason
other than the Designee's death or Disability may exercise the Options granted
to the Designee as a director who was not an employee of or consultant to the
Company or any of its Subsidiaries to the extent exercisable on the date of such
termination, at any time within three (3) months after the date of termination,
but not thereafter and in no event after the date the Option would otherwise
have expired; provided, however, that if the Designee's directorship is
terminated for Cause, such Option shall terminate immediately.
 
(d)   Except as may otherwise be expressly provided in the applicable Agreement,
Options granted under this Plan to a director, officer, employee, consultant or
advisor shall not be affected by any change in the status of the Designee so
long as such Designee continues to be a director of the Company, or an officer
or employee of, or a consultant or advisor to, the Company, any of its
Subsidiaries or the Parent (regardless of having changed from one to the other
or having been transferred from one entity to another).
 
(e)   Nothing in the Plan or in any Option granted under the Plan shall confer
on any person any right to continue in the employ of or as a consultant to the
Company, its Parent or any of its Subsidiaries, or as a director of the Company,
or interfere in any way with any right of the Company, its Parent or any of its
Subsidiaries to terminate such relationship at any time for any reason
whatsoever without liability to the Company, its Parent or any of its
Subsidiaries.
 
(f)   Except as may otherwise be expressly provided in the applicable Agreement,
if a Designee dies (i) while the Designee is employed by, or a consultant or
advisor to, the Company, its Parent or any of its Subsidiaries (ii) within three
(3) months after the termination of the Designee's employment, consulting or
advisory relationship with the Company, its Parent or any of its Subsidiaries
(unless such termination was for Cause or without the consent of the Company) or
(iii) within one (1) year following the termination of such employment,
consulting or advisory relationship by reason of the Designee's Disability, any
Options granted to the Designee as an employee of, or consultant to, the Company
or any of its Subsidiaries, may be exercised, to the extent exercisable on the
date of the Designee's death, by the Designee's Legal Representative, at any
time within one (1) year after death, but not thereafter and in no event after
the date the Option would otherwise have expired. Except as may otherwise be
expressly provided in the applicable Agreement, any Designee whose employment,
consulting or advisory relationship with the Company, its Parent or any of its
Subsidiaries has terminated by reason of the Designee's Disability may exercise
such Options, to the extent exercisable upon the effective date of such
termination, at any time within one year after such date, but not thereafter and
in no event after the date the Option would otherwise have expired.
 

--------------------------------------------------------------------------------


(g)   Except as may otherwise be expressly provided in the applicable Agreement,
if a Designee dies (i) while the Designee is a director of the Company, (ii)
within three (3) months after the termination of the Designee's directorship
with the Company (unless such termination was for Cause) or (iii) within one (1)
year after the termination of the Designee's directorship by reason of the
Designee's Disability, the Options granted to the Designee as a director who was
not an employee of, or consultant or advisor to, the Company or any of its
Subsidiaries, may be exercised, to the extent exercisable on the date of the
Designee's death, by the Designee's Legal Representative at any time within one
(1) year after death, but not thereafter and in no event after the date the
Option would otherwise have expired. Except as may otherwise be expressly
provided in the applicable Agreement, a Designee whose directorship with the
Company has terminated by reason of Disability may exercise such Options, to the
extent exercisable on the effective date of such termination, at any time within
one year after such date, but not thereafter and in no event after the date the
Option would otherwise have expired.
 
9.    Compliance with Securities Laws.
 
(a)   It is a condition to the receipt or exercise of any Award that either (i)
a Registration Statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the shares of Common Stock to be issued upon
such grant or exercise shall be effective and current at the time of such grant
or exercise, or (ii) there is an exemption from registration under the
Securities Act for the issuance of the shares of Common Stock upon such grant or
exercise. Nothing herein shall be construed as requiring the Company to register
shares subject to any Award under the Securities Act or to keep any Registration
Statement effective or current.
 
(b)   The Administrators may require, in their sole discretion, as a condition
to the grant of an Award or the exercise of an Option granted under the Plan,
that the Designee execute and deliver to the Company the Designee's
representations and warranties, in form, substance and scope satisfactory to the
Administrators, which the Administrators determine is necessary or convenient to
facilitate the perfection of an exemption from the registration requirements of
the Securities  Act,  applicable  state  securities laws or other legal
requirements, including without limitation, that (i) the shares of Common Stock
to be issued upon the receipt of an Award or the exercise of an Option granted
under the Plan are being acquired by the Designee for the Designee's own
account, for investment only and not with a view to the resale or distribution
thereof, and (ii) any subsequent resale or distribution of shares of Common
Stock by such Designee will be made only pursuant to (A) a Registration
Statement under the Securities Act which is effective and current with respect
to the shares of Common Stock being sold, or (B) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption,
the Designee, prior to any offer of sale or sale of such shares of Common Stock,
shall provide the Company with a favorable written opinion of counsel
satisfactory to the Company, in form, substance and scope satisfactory to the
Company, as to the applicability of such exemption to the proposed sale or
distribution.
 

--------------------------------------------------------------------------------


(c)   In addition, if at any time the Administrators shall determine that the
listing or qualification of the shares of Common Stock subject to any Award on
any securities exchange, Nasdaq or under any applicable law, or that the consent
or approval of any governmental agency or regulatory body, is necessary or
desirable as a condition to, or in connection with, the granting of an Award or
the issuance of shares of Common Stock upon exercise of an Award, such Award may
not be granted or exercised in whole or in part, as the case may be, unless such
listing, qualification, consent or approval shall have been effected or
obtained  free of any  conditions  not  acceptable  to the Administrators. The
Company shall deliver to the optionees any information (including financial
information) required to be delivered pursuant to any applicable laws.
 
10.   Award Agreements.  Each Award shall be evidenced by an appropriate
Agreement, which shall be duly executed by the Company and the Designee. Such
Agreement shall contain such terms, provisions and conditions not inconsistent
herewith as may be determined by the Administrators in their sole
discretion.  The terms of each Award and Agreement need not be identical.
 
11.   Adjustments upon Changes in Common Stock.
 
(a)   Notwithstanding any other provision of the Plan, in the event of any
change in the outstanding Common Stock by reason of a stock dividend,
recapitalization, merger in which the Company is the surviving corporation,
spin-off, split-up, combination or exchange of shares or the like which results
in a change in the number or kind of shares of Common Stock which are
outstanding immediately prior to such event, the aggregate number and kind of
shares subject to the Plan, the aggregate number and kind of shares subject to
each outstanding Award, and the exercise price of each Award, and the maximum
number of shares subject to each Award that may be granted to any employee in
any calendar year, shall be appropriately adjusted by the Board of Directors,
whose determination shall be conclusive and binding on all parties. Such
adjustment may provide for the elimination of fractional shares that might
otherwise be subject to Options without payment therefore. Notwithstanding the
foregoing, no adjustment shall be made pursuant to this Section 11 if such
adjustment (i) would cause the Plan to fail to comply with Section 422 of the
Code or with Rule 16b-3 of the Exchange Act (if applicable to such Award), or
(ii) would be considered as the adoption of a new plan requiring shareholder
approval.
 
(b)   Except as may otherwise be expressly provided in an applicable Agreement,
in the event of (i) a liquidation or dissolution of the Company, or (ii) any
transaction (or series of related transactions) that is approved by a majority
of the members of the Company's Board of Directors who were elected by
shareholders prior to the first such transaction (including, without limitation,
a merger, consolidation, sale of stock by the Company or its shareholders,
tender offer or sale of assets) and in which either (A) the voting power (in the
election of directors generally) of the Company's voting securities outstanding
immediately prior to such transaction(s) ceases to represent more than fifty
percent (50%) of the combined voting power (in the election of directors
generally) of the Company or such surviving entity outstanding immediately after
such transaction(s), or (B) all or substantially all of the Company's assets are
sold to an unaffiliated third party, the Board of Directors of the Company, or
the board of directors of any corporation or other legal entity assuming the
obligations of the Company,
 

--------------------------------------------------------------------------------


shall, as to outstanding Options, either (x) make appropriate provision for the
protection of any such outstanding Options by the substitution on an equitable
basis of appropriate stock of the Company or of the merged, consolidated or
otherwise reorganized entity which will be issuable in respect of the shares of
Common Stock of the Company, provided that no additional benefits shall be
conferred upon optionees as a result of such substitution, and the excess of the
aggregate fair market value of the shares subject to the Options immediately
after such substitution over the purchase price thereof is not more than the
excess of the aggregate fair market value of the shares subject to the Options
immediately before such substitution over the purchase price thereof, or (y)
upon written notice to the optionees, provide that all unexercised Options must
be exercised within a specified number of days of the date of such notice or
they will be terminated. In any such case, the Board of Directors may, in its
discretion, accelerate the exercise dates of outstanding Options.
 
12.   Amendments and Termination of the Plan.  The Plan was adopted by the Board
of Directors on August 2, 2005. No Award may be granted under the Plan after
August 2, 2015. The Board of Directors, without further approval of the
Company's shareholders, may at any time suspend or terminate the Plan, in whole
or in part, or amend it from time to time in such respects as it may deem
advisable, including without limitation, in order that ISOs granted hereunder
meet the requirements for "incentive stock options" under the Code, or to comply
with the provisions of Rule 16b-3 or Section 162(m) of the Code or any change in
applicable laws or regulations, ruling or interpretation of any governmental
agency or regulatory body; provided, however, that no amendment shall be
effective, without the requisite prior or subsequent shareholder approval, which
would (a) except as contemplated in Section 10, increase the maximum number of
shares of Common Stock for which any Awards may be granted under the Plan, (b)
change the eligibility requirements for individuals entitled to receive Awards
hereunder, or (c) make any change for which applicable law or any governmental
agency or regulatory body requires shareholder approval. No termination,
suspension or amendment of the Plan shall adversely affect the rights of a
Designee under any Award granted under the Plan without such Designee's
consent.  The power of the Administrators to construe and administer any Award
granted under the Plan prior to the termination or suspension of the Plan shall
continue after such termination or during such suspension.
 
13.   Non-Transferability.  Except as may otherwise be expressly provided in the
applicable Agreement, no Award granted under the Plan shall be transferable
other than by will or the laws of descent and distribution, and Options may be
exercised, during the lifetime of the Designee, only by the Designee or the
Designee's Legal Representatives. Except as may otherwise be expressly provided
in the applicable Agreement, an Award, to the extent not vested, shall not be
transferable otherwise than by will or the laws or descent and distribution.
Except to the extent provided above, Awards may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process,
and any such attempted assignment, transfer, pledge, hypothecation or
disposition shall be null and void ab initio and of no force or effect.
 

--------------------------------------------------------------------------------


14.   Withholding Taxes.  The Company, its Subsidiary or the Parent, as
applicable, may withhold (a) cash or (b) with the consent of the Administrators
(in the Agreement or otherwise), shares of Common Stock to be issued under an
Award or a combination of cash and shares, having an aggregate fair market value
equal to the amount which the Administrators determine is necessary to satisfy
the obligation of the Company, a Subsidiary or the Parent to withhold federal,
state and local income taxes or other amounts incurred by reason of the grant,
vesting, exercise or disposition of an Option, or the disposition of the
underlying shares of Common Stock. Alternatively, the Company may require the
Designee to pay to the Company such amount, in cash, promptly upon demand.
 
15.   Legends; Payment of Expenses.
 
(a)   The Company may endorse  such legend or legends upon the certificates for
shares of Common Stock issued upon the grant or exercise of an Award and may
issue such "stop transfer" instructions to its transfer agent in respect of such
shares as it determines, in its sole discretion, to be necessary or appropriate
to (i) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act, applicable state securities laws or other
legal requirements, (ii) implement the provisions of the Plan or any agreement
between the Company and the Designee with respect to such shares of Common
Stock, or (iii) permit the Company to determine the  occurrence of a
"disqualifying disposition," as described in Section 421(b) of the Code, of the
shares of Common Stock transferred upon the exercise of an ISO granted under the
Plan.
 
(b)   The Company shall pay all issuance taxes with respect to the issuance of
shares of Common Stock upon grant of an Award or exercise of an Option granted
under the Plan, as well as all fees and expenses incurred by the Company in
connection with such issuance.
 
16.   Use of Proceeds; Unfunded Plan.  The cash proceeds to be received upon the
grant of an Award or the exercise of an Option granted under the Plan shall be
added to the general funds of the Company and used for such corporate purposes
as the Board of Directors may determine, in its sole discretion. The Company
shall not be required to segregate any assets, nor shall the Plan be construed
as providing for such segregation, nor shall the Board of Directors or the
Committee, if designated, be deemed to be a trustee of any cash or assets in
connection with the Plan. Any liability of the Company to any Designee or any
beneficiary thereof shall be based solely upon any contractual obligations that
may be created by the Plan and an Agreement, and no such obligation shall be
secured by any pledge or other encumbrance on the property of the Company, any
Subsidiary or the Parent.
 
17.   Substitutions and Assumptions of Awards of Certain Constituent
Corporations. Anything in this Plan to the contrary notwithstanding, the Board
of Directors may, without further approval by the shareholders, substitute new
Awards hereunder for prior awards of a Constituent Corporation or assume the
prior options or restricted stock of such Constituent Corporation.
 

--------------------------------------------------------------------------------


18.   Definitions.
 
(a)   "Cause," in connection with the termination of a Designee, shall mean (i)
"cause," as such term (or any similar term, such as "with cause") is defined in
any employment, consulting or other applicable agreement for services between
the Company and such Designee, or (ii) in the absence of such an agreement,
"cause" as such term is defined in the Agreement executed by the Company and
such Designee, or (iii) in the absence of both of the foregoing, (A) indictment
of such Designee for any illegal conduct, (B) failure of such Designee to
adequately perform any of the Designee's duties and responsibilities in any
capacity held with the Company, any of its Subsidiaries or any Parent (other
than any such failure resulting solely from such Designee's physical or mental
incapacity), (C) the commission of any act or failure to act by such Designee
that involves moral turpitude, dishonesty, theft, destruction of property,
fraud, embezzlement or unethical business conduct, or that is otherwise
injurious to the Company, any of its Subsidiaries or any Parent or any other
affiliate of the Company (or its or their respective employees), whether
financially or otherwise, (D) any violation by such Designee of any Company rule
or policy, or (E) any violation by such Designee of the requirements of such
Agreement, any other contract or agreement between the Company and such Designee
or this Plan (as in effect from time to time); in each case, with respect to
subsections (A) through (E), as determined by the Board of Directors.
 
(b)   "Constituent Corporation" shall mean any corporation which engages with
the Company, its Parent or any Subsidiary in a transaction to which Section
424(a) of the Code applies (or would apply if the Option assumed or substituted
were an ISO), or any Parent or any Subsidiary of such corporation.
 
(c)   "Disability" shall mean permanent and total disability within the meaning
of Section 22(e)(3) of the Code.
 
(d)   "Legal Representative" shall mean the executor, administrator or other
person who at the time is entitled by law to exercise the rights of a deceased
or incapacitated Designee with respect to an Award granted under the Plan.
 
(e)   "Parent" shall mean any "parent corporation" within the meaning of Section
424(e) of the Code.
 
(f)   "Subsidiary" shall mean a "subsidiary corporation" within the meaning of
Section 424(f) of the Code.
 
19.   Governing Law.
 
(a) The Plan, any Awards granted hereunder, the Agreements and all related
matters shall be governed by, and construed in accordance with, the laws of the
State of California, without regard to conflict or choice of law provisions that
would defer to the substantive laws of another jurisdiction.
 
(b) Neither the Plan nor any Agreement shall be construed or interpreted with
any presumption against the Company by reason of the Company causing the Plan or
Agreement to be drafted. Whenever from the context it appears appropriate, any
term stated in either the singular or plural shall include the singular and
plural, and any term stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.
 

--------------------------------------------------------------------------------


20.   Partial Invalidity.  The invalidity, illegality or unenforceability of any
provision in the Plan, any Award or Agreement shall not affect the validity,
legality or enforceability of any other provision, all of which shall be valid,
legal and enforceable to the fullest extent permitted by applicable law.
 
21.   Shareholder Approval.  The Plan shall be subject to approval of the
Company's shareholders.  No Options granted hereunder may be exercised prior to
such approval, provided, however, that the date of grant of any Option shall be
determined as if the Plan had not been subject to such approval.
 